 1   RICHARD A. HARRIS, ESQ.
     Nevada State Bar No. 505
 2   JOSHUA HARRIS, ESQ.
     Nevada State Bar No. 9580
 3   RICHARD HARRIS LAW FIRM
     801 S FOURTH ST.
 4   LAS VEGAS NV 89101
     Ph: (702) 444-4392
 5   Fax: (702) 444-4455
     Email: josh@richardharrislaw.com
 6    Attorney for Plaintiff
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11
12
     CHRISTOPHER J. ROBERTSON,
13                                                               Case No. 2:19-cv-01202-KJD-GWF
            Plaintiff,
14                                                               FIRST STIPULATION FOR
                                                                 EXTENSION OF TIME TO FILE
15                                                               MOTION FOR REMAND
     vs.
16
     COMMISSIONER of Social Security
17
            Defendant.
18
19          Comes now Plaintiff, by and through his attorney, RICHARD HARRIS, ESQ., and
20   requests a thirty (30) business day extension of time, to file the MOTION TO FOR REMAND,
21   up to and including December 23, 2019.
22          Plaintiff’s current deadline to file the MOTION FOR REMAND is November 21, 2019.
23          The Appellate Attorney Writer has multiple other briefs due the same day, necessitating this
24   extension.
25          Via email, opposing counsel agreed to the Request and has no objection to the
26   extension.
27
28   ///
           Case 2:19-cv-01202-KJD-EJY Document 17 Filed 11/20/19 Page 2 of 2



 1         It is therefore respectfully requested that Plaintiff be granted a thirty (30) business day

 2   extension of time to file the MOTION FOR REMAND up to and including December 23, 2019.

 3
 4
 5
      DATED this 19th day of November, 2019.           DATED this 19th day of November, 2019
 6
      /s/ Joshua Harris                                WYETH MCADAM
 7    JOSHUA HARRIS, ESQ.                              /s/ Wyeth McAdam
      Nevada State Bar No. 9580                        Assistant Regional Counsel
 8    Richard Harris Law Firm                          U.S. Social Security Administration
      801 S Fourth St.                                 Office of the General Counsel, Region IX
 9    Las Vegas NV 89101                               160 Spear Street, Suite 800
      Ph: (702) 444-4392                               San Francisco, California 94105
10    Fax: (702) 444-4455                              Ph: (415) 977-8963
      Email: josh@richardharrislaw.com                 Fax: (415) 744-0134
11    Attorney for Plaintiff                           email: wyeth.mcadam@ssa.gov
                                                        Attorneys for Defendant
12
13
14
15                                                        IT IS SO ORDERED.

16
                                                          _______________________________
17                                                        United States Magistrate Judge

18                                                        DATED: November 21, 2019

19
20
21
22
23
24
25
26
27
28
